Per Curiam.
Under the facts as presented in the pleadings and evidence, plaintiff was entitled to have the negotiation of this check restrained till'the final determination of the canse (Yount v. Setzer, 155 N. C., 213; Tise v. Whitaker, 144 N. C., 508), and we think the costs of the proceedings, till the defendant voluntarily deposited the check in court, should be paid by defendant, and the order of his Honor will be so modified.
Inasmuch as the check in dispute is now on deposit with the clerk, and there is no longer any present need for a continuance of the injunction, the judgment of his Honor dissolving the same, and that the check be detained till the final determination of the cause, is affirmed.
The exceptions noted by plaintiff, that he may have the cheek on delivery of the peanuts, would seem to be in his favor and not open to serious objection from him.
The costs of appeal will be divided and taxed equally against plaintiff and defendant.
Modified and affirmed.